Oliver, Chief Judge:
Counsel for the parties have submitted the appeals for reappraisement, enumerated in the attached schedule, for decision upon stipulation, on the basis of which I find that export value, as defined in section 402 (b), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, is the proper basis for the determination of the values of the bicycle tires and tubes, imported from Holland, here involved, and that such values were the invoiced unit prices, as entered.
Judgment will issue accordingly.